EXHIBIT 10.3

AMENDMENT NO. 1
TO
WARRANT


THIS AMENDMENT NO. 1 TO WARRANT (this “Amendment”), effective as of March 31,
2011, is hereby executed by China Electric Vehicle Corporation (the “Holder”)
and as consented to by ZAP (the “Company” and together with the Holder, the
“Parties”) to that certain Warrant to Purchase Shares of Common Stock of ZAP
(the “Warrant”) issued to Holder by the Company pursuant to that certain Senior
Secured Convertible Note and Warrant Purchase Agreement entered into by the
Parties, dated as of January 12, 2011 (the “Purchase Agreement”).  The Parties,
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, here by agree as follows:


1.  
The Warrant is hereby amended as follows:



a.  
Subsections 6(d)(i), 6(d)(ii), 6(d)(iii), 6(d)(iv) and 6(d)(iv) of the Warrant
are deleted in their entirety and Section 6(d) of the Warrant is amended and
restated in its entirety to read as follows:

 
“General.  In the event that an event would result in an adjustment to the
Exercise Price under more than one of Sections 6(a), 6(b) or 6(c), an adjustment
shall be made under only such applicable paragraph that results in the lowest
Exercise Price.”


b.  
The definition of “Excluded Security” in Section 10 of the Warrant is deleted in
its entirety.



2.  
Except as amended hereby, all other provisions of the Warrant shall remain in
full force and effect.



3.  
This Amendment shall be binding upon and inure to the benefit of the Parties
hereto, as well as each of their legal representatives, heirs, administrators,
executors, successors and assigns.

 
4.  
If any term, condition, or provision of this Amendment is invalid, illegal, or
otherwise incapable of being enforced by any rule of law or public policy, all
other terms, conditions, and provisions of this Amendment shall nevertheless
remain in full force and effect.

 
5.  
By its acceptance hereof, each of the Parties hereto hereby represents that it
has the necessary power and authority or capacity to execute, deliver, and
perform the undertakings contained in this Amendment, and that this Amendment
constitutes a valid and binding obligation of such Party enforceable against it
in Amendment with its terms.

 
6.  
This Amendment may be executed in counterparts and by different parties on
separate counterpart signature pages, each of which constitutes an original and
all of which taken together constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by fax or email shall be effective as an
original.  This Amendment shall be governed by and interpreted in accordance
with the provisions regarding rule of law set forth in the Purchase Agreement.

 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Holder has executed this Amendment No. 1 to Warrant and
the Company has consented, effective as of the date set forth above.


Holder


CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island company
 
By: CATHAYA CAPITAL, L.P.
Its Sole Stockholder


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By:   /s/ Priscilla Lu                    
 
Name: Priscilla Lu                      
 
Title: Director                               
 




CONSENT:


The Company hereby consents to this Amendment No. 1 to Warrant.


ZAP,
a California corporation


By:  /s/ Steven Schneider                         
 
Name:  Steven Schneider                          
 
Title:   Co-Chief Executive Officer           